      Case 1:16-cv-00054-MAB Document 148            Filed 04/12/19    Page 1 of 10



                                    Slip Op. 19-4

              UNITED STATES COURT OF INTERNATIONAL TRADE


 ABB INC.,

              Plaintiff,

        v.

 UNITED STATES,
                                            Before: Mark A. Barnett, Judge
               Defendant,
                                            Consol. Court No. 16-00054
        and

 HYOSUNG CORPORATION, HYUNDAI
 HEAVY INDUSTRIES CO., LTD., AND
 HYUNDAI CORPORATION USA,

              Defendant-Intervenors.


                               OPINION AND ORDER

[Denying Hyundai Heavy Industries, Co., Ltd. and Hyundai Corporation, USA’s motion
for reconsideration.]


                                                                      Dated: April 12, 2019


Melissa M. Brewer and R. Alan Luberda, Kelley Drye & Warren LLP, of Washington,
DC, for Plaintiff.

John J. Todor, Senior Trial Counsel, Commercial Litigation Branch, Civil Division, U.S.
Department of Justice, of Washington, DC, for Defendant. With him on the brief were
Joseph H. Hunt, Assistant Attorney General, Jeanne E. Davidson, Director, and Franklin
E. White, Jr., Assistant Director. Of Counsel on the brief was David W. Richardson,
Senior Counsel, Office of the Chief Counsel for Trade Enforcement and Compliance,
U.S. Department of Commerce, of Washington, DC.
      Case 1:16-cv-00054-MAB Document 148           Filed 04/12/19    Page 2 of 10
Consol. Court No. 16-00054                                                          Page 2


David E. Bond, William J. Moran, and Ron Kendler, White & Case LLP, of Washington,
DC, for Defendant Intervenors Hyundai Heavy Industries, Co., Ltd. 1 and Hyundai
Corporation USA.


      Barnett, Judge: Before the court is a motion for reconsideration filed by Hyundai

Heavy Industries, Co., Ltd. and Hyundai Corporation, USA (collectively “Hyundai”)

pursuant to Rule 59(e) of the U.S. Court of International Trade (“USCIT”). See

Confidential Def.-Ints.’ Mot. for Recons. (“Mot. for Recons.”), ECF No. 133. Hyundai

requests that the court reconsider its decision sustaining the U.S. Department of

Commerce’s (“Commerce” or “the agency”) use of facts available in applying the

agency’s capping methodology to service-related revenue with respect to transactions

based on communications between Hyundai and Hyundai’s unaffiliated customers. See

ABB Inc. v. United States, 42 CIT __, __, 355 F. Supp. 3d 1206, 1217-23 (2018).

Plaintiff, ABB Inc., and Defendant, United States, oppose the motion on the basis that

Hyundai improperly re-litigates issues addressed and rejected by the court. See Pl.’s

Resp. in Opp’n to Def.-Ints.’ Mot. for Recons. at 3, ECF No. 139; Def.’s Resp. to Mot. for

Recons. at 4, ECF No. 145. For the reasons that follow, Hyundai’s motion is denied.

                                      BACKGROUND

      In ABB Inc., the court addressed challenges to Commerce’s remand

redetermination in the second administrative review of the antidumping duty order on

large power transformers from the Republic of Korea for the period of review August 1,




1Hyundai Electric & Energy Systems Co., Ltd. is the successor-in-interest to Hyundai
Heavy Industries, Co., Ltd. See Letter from David E. Bond, Attorney, White & Case
LLP, to the Court (Sept. 12, 2018), ECF No. 120.
         Case 1:16-cv-00054-MAB Document 148            Filed 04/12/19    Page 3 of 10
Consol. Court No. 16-00054                                                            Page 3


2013, through July 31, 2014. ABB Inc., 355 F. Supp. 3d at 1210; 2 see also Confidential

Final Results of Redetermination Pursuant to Court Remand (“Remand Results”), ECF

No. 96. Relevant here, the court analyzed whether substantial evidence supports

Commerce’s finding that Hyundai “refused to provide the necessary information for

Commerce to apply its capping methodology” to service-related revenue. ABB Inc., 355

F. Supp. 3d at 1217-18. The court concluded that “substantial evidence supports

Commerce’s finding that Hyundai failed to provide information necessary for Commerce

to apply its capping methodology” with respect to “those transactions for which

Commerce identified communications (e.g., purchase orders and invoices) between

Hyundai and its unaffiliated customers indicating that the provision of those services

may reasonably have been separately negotiable.” Id. at 1221. Hyundai now contends

that the court made a factual error in reaching its conclusion and the court’s “conclusion

appears to be inconsistent with other aspects of its ruling.” Mot. for Recons. at 2-4.

                                         JURISDICTION

         The court has jurisdiction pursuant to § 516A(a)(2)(B)(iii) of the Tariff Act of 1930,

as amended, 19 U.S.C. § 1516a(a)(2)(B)(iii) (2012), and 28 U.S.C. § 1581(c).

                                          DISCUSSION

    I.   Standard of Review

         Pursuant to USCIT Rule 59(e), the court may consider “[a] motion to alter or

amend a judgment,” which is served “no later than 30 days after the entry of the

judgment.” USCIT Rule 59(e). “‘Judgment’ . . . includes a decree and any order from




2ABB Inc. contains further background information on this case, familiarity with which is
presumed.
          Case 1:16-cv-00054-MAB Document 148         Filed 04/12/19    Page 4 of 10
Consol. Court No. 16-00054                                                          Page 4


which an appeal lies.” USCIT Rule 54(a). 3 As a general rule, “[a]n order remanding a

matter to an administrative agency for further findings and proceedings is not final,” and

therefore, not appealable. 4 Cabot Corp., 788 F.2d at 1542-43 (dismissing an appeal of

a USCIT order that “resolve[d] an important legal issue” but remanding the matter to the

administrative agency for further findings and proceedings because the order was not

final).

          In ABB Inc., the court considered Hyundai’s claims that Commerce’s use of facts

available with an adverse inference was unsupported by substantial evidence and

contrary to law. ABB Inc., 335 F. Supp. at 1216-23. The court sustained Commerce’s

use of facts available but remanded Commerce’s decision to use an adverse inference

in selecting among the facts available. Id. at 1223. The decision in ABB Inc. is not a

final appealable order, see Cabot Corp. 788 F.2d at 1542, but instead is an interlocutory

order, see NSK Corp. v. United States, 32 CIT 1497, 1502, 593 F. Supp. 2d 1355, 1362

(2008) (characterizing a remand order as an interlocutory order). 5 Accordingly, because

the court’s decision in ABB Inc. is not final, USCIT Rule 59(e) does not apply.

          USCIT Rule 59(e), however, is not the only provision pursuant to which the court

may reconsider an order. Pursuant to USCIT Rule 54(b), “any order or other decision . .

. that adjudicates fewer than all the claims . . . does not end the action as to any of the



3 A “final decision” of the U.S. Court of International Trade is appealable to the U.S.
Court of Appeals for the Federal Circuit. 28 U.S.C. § 1295(a)(5). A decision is final only
when it “ends the litigation on the merits and leaves nothing for the court to do but
execute judgment.” Cabot Corp. v. United States, 788 F.2d 1539, 1542 (Fed. Cir. 1986)
(quoting, inter alia, Firestone Tire & Rubber Co. v. Risjord, 449 U.S. 368, 373 (1981)).
4 Any potential exceptions to this rule are inapplicable.
5 When numerous claims for relief are presented, the court may direct entry of a final

judgment on fewer than all claims “only if the court expressly determines that there is no
just reason for delay.” USCIT Rule 54(b). The court has not done so in this case.
       Case 1:16-cv-00054-MAB Document 148            Filed 04/12/19    Page 5 of 10
Consol. Court No. 16-00054                                                          Page 5


claims . . . and may be revised at any time before the entry of a judgment adjudicating

all the claims . . . .” USCIT Rule 54(b); see also Beijing Tianhai Indus. Co., Ltd. v.

United States, 41 CIT __, __, 234 F. Supp. 3d 1322, 1328 (2017) (“This [c]ourt has held

that it may reconsider a prior, non-final decision pursuant to its plenary power, which is

recognized by Rule 54(b).”) (citations omitted). The court has the discretion to

reconsider a prior decision under USCIT Rule 54(b) “as justice requires, meaning when

the court determines that reconsideration is necessary under the relevant

circumstances.” Irwin Indus. Tool Co. v. United States, 41 CIT __, __, 269 F. Supp. 3d

1294, 1301 (2017), aff’d, No. 2018-1215, 2019 WL 1523053 (Fed. Cir. Apr. 9, 2019)

(internal quotation marks and citation omitted). A motion for reconsideration is not,

however, an opportunity for the losing party “to re-litigate the case or present arguments

it previously raised.” Totes-Isotoner Corp. v. United States, 32 CIT 1172, 1173, 580 F.

Supp. 2d 1371, 1374 (2008). The court will consider Hyundai’s motion pursuant to

USCIT Rule 54(b).

 II.   Hyundai’s Motion for Reconsideration is Denied

       Hyundai claims that the court incorrectly concluded that Hyundai did not provide

Commerce with requested information that would have enabled the agency to apply its

capping methodology until verification in the underlying review. Mot. for Recons. at 2-3.

Hyundai avers that the court overlooked that Hyundai submitted sales documentation

for SEQU 11—one of five U.S. sales that Commerce examined at verification—two

months before verification, and this documentation demonstrated that Hyundai had a

breakout of service-related revenue. Id. at 2; see also ABB Inc., 355 F. Supp. 3d at

1215 n.15 (listing the sales that Commerce examined). Hyundai further avers that the
       Case 1:16-cv-00054-MAB Document 148              Filed 04/12/19     Page 6 of 10
Consol. Court No. 16-00054                                                             Page 6


SEQU 11 documentation “was indistinguishable from the invoices reviewed at

verification with respect to the presentation of separate revenue for services.” Mot. for

Recons. at 3. While recognizing that the court specifically addressed Hyundai’s

placement of SEQU 11 documentation on the record before verification, id. at 3 (citing

ABB Inc., 355 F. Supp. 3d at 1222 n.25), Hyundai next claims that the court failed to

give due weight to that documentation and advances several reasons why the court

should reconsider its decision, id. at 3-7. The court first addresses Hyundai’s claim that

the court made a factual error in its decision, then addresses the merits of Hyundai’s

arguments for why reconsideration is necessary.

       A.     The court did not make a factual error in its decision in ABB Inc.

       The issue addressed by the court was whether Hyundai failed to provide

Commerce information in the form and manner that Commerce requested. See ABB

Inc., 355 F. Supp. 3d at 1217-19. Commerce specifically asked Hyundai to report the

gross unit price as follows: “If the invoice to your customer includes separate charges

for other services directly related to the sale, . . . create a separate field for reporting

each additional charge.” Id. at 1217-18 (quoting Initial Antidumping Duty Questionnaire

(Dec. 1, 2014) at C-18, 6 CRJA Tab 4, PRJA Tab 4, PR 25, ECF No. 113 at C-18)).

Despite the fact that Hyundai had multiple invoices to U.S. customers that contained

separate line items for services, Hyundai failed to create separate fields for the price of

those services in its reporting methodology, thereby failing to respond to the agency’s



6The administrative record for this case is divided into a Public Administrative Record,
ECF No. 27-3, and a Confidential Administrative Record (“CR”), ECF No. 27-4. Parties
submitted joint appendices containing record documents cited in their remand
briefs. See Confidential Remand Proceeding J.A. (“CRJA”), ECF No. 113; Public
Remand Proceeding J.A. (“PRJA”), ECF No. 114.
        Case 1:16-cv-00054-MAB Document 148          Filed 04/12/19     Page 7 of 10
Consol. Court No. 16-00054                                                          Page 7


questionnaire in the form and manner requested. Id. at 1218-19 & n.19. 7 Instead,

Hyundai “provided a seemingly complete response to Commerce’s initial questionnaire,”

id. at 1222; see also id. at 1218 (discussing Hyundai’s response), and did not notify

Commerce that it had invoices with separate line items for services, which would have

alerted the agency to the deficiencies in Hyundai’s initial response.

        In a supplemental questionnaire, Hyundai explained that “when the purchase

order and invoice included separate line items for services,” Hyundai “included the

separately listed revenue in the gross unit price for the LPT.” Id. at 1218 n.18.

Nowhere in this explanation, however, did Hyundai reference the SEQU 11

documentation or point to any other documentation alerting Commerce to the existence

of such invoices. Hyundai had provided the SEQU 11 documentation with its May 13,

2015, supplemental response without any explanation; it “was not until Commerce

sorted through Hyundai's sales documentation [at verification] that the agency

recognized that Hyundai's documentation was inconsistent with its reporting.” Id. at

1222.

        Moreover, in ABB Inc., the court addressed Hyundai’s claims that the sales

documentation for SEQU 11 was on the record before verification. ABB Inc., 355 F.

Supp. 3d at 1222 n.25. Indeed, Hyundai’s renewed claim in this motion that it had

documentation that demonstrated a breakout of service-related revenue only confirms

the court’s conclusion that Hyundai failed to provide a complete response to

Commerce’s questionnaire in the form and manner requested.




7Hyundai does not challenge the court’s finding that Hyundai failed to create the
separate fields in accordance with Commerce’s request.
       Case 1:16-cv-00054-MAB Document 148           Filed 04/12/19   Page 8 of 10
Consol. Court No. 16-00054                                                          Page 8


       B.     Justice does not require reconsideration

       Hyundai first claims that the court should reconsider its decision because

Commerce “reached the opposite conclusion” to the court’s decision in the final results

of the review underlying this appeal. Id. at 3-4 (quoting Issues and Decision Mem., A–

580–867 (Mar. 8, 2016) at 50, ECF No. 27-2, accompanying Large Power Transformers

from the Republic of Korea, 81 Fed. Reg. 14,087 (Dep’t Commerce March 16, 2016)

(final determination of sales at less than fair value)). Hyundai’s argument lacks merit

because Commerce requested and was granted a remand to reconsider the record on

this issue and ensure that it was properly applying its revenue-capping methodology.

See ABB Inc., 355 F. Supp. 3d at 1210; ABB, Inc. v. United States, 41 CIT__, __, 273

F. Supp. 3d 1200, 1205-06 (2017); see also SKF USA Inc. v. United States, 254 F.3d

1022, 1029 (Fed. Cir. 2001) (it is usually appropriate to grant a remand request when

the agency, without confession of error, raises a concern that is substantial and

legitimate). Upon reconsideration of the record, Commerce reached a different

conclusion with respect to Hyundai’s reporting, which it was permitted to do provided it

explained its determination and supported its findings with substantial evidence. See

Nakornthai Strip Mill Public Co. Ltd., v. United States, 32 CIT 1272, 1274, 587 F. Supp.

2d 1303, 1306 (2008) (reviewing remand determination for compliance with the court’s

remand order and applying the standard of review set out in 19 U.S.C.

§ 1516a(b)(1)(B)). 8

       Hyundai next argues that the court’s conclusion that the invoices reviewed at

verification were directly responsive to the agency’s request for information regarding

separately negotiated revenues and demonstrated a failure to provide that requested
       Case 1:16-cv-00054-MAB Document 148             Filed 04/12/19   Page 9 of 10
Consol. Court No. 16-00054                                                            Page 9


information “appears to be inconsistent with other aspects of its ruling.” Mot. for

Recons. at 4. Hyundai does not identify the alleged inconsistency, except it argues that

the SEQU 11 documentation that was on the record prior to verification “provided the

same information for a different sale.” Id. As the court explained above, Hyundai did

not provide the SEQU 11 documentation in response to Commerce’s specific questions

concerning service-related revenue and did not reference it when responding to

Commerce’s supplemental questions on this subject. Supra Discussion Section II.A;

see also ABB Inc., 355 F. Supp. 3d at 1222 n.25 (“While Hyundai explained its reporting

methodology, it did not alert the agency to the existence of the very information—to wit,

invoices—that the agency had requested but Hyundai was choosing not to provide in

the manner requested by Commerce.”).

       Hyundai last argues that the court failed to give appropriate weight to the

agency’s acceptance of Hyundai’s reporting in the original investigation that it had no

service-related revenues. Mot. for Recons. at 4-6. According to Hyundai, the agency’s

acceptance of Hyundai’s reporting reflected the agency’s adoption of a “definition” of

service-related revenue, upon which Hyundai was entitled to rely in this review. Id. at 5-

6. Hyundai’s arguments on this point amount to nothing more than disagreement with

the court’s decision, see ABB Inc., 355 F. Supp. 3d at 1221, which is an insufficient

basis for reconsideration, see Irwin Indus. Tool Co., 269 F. Supp. 3d at 1301.

                                          CONCLUSION

       For the foregoing reasons, it is




8 At oral argument, the Government stated that Commerce’s decision as articulated in
the Issues and Decision Memorandum was incorrect. Oral Arg. Tr. at 28:24-29:5.
     Case 1:16-cv-00054-MAB Document 148      Filed 04/12/19   Page 10 of 10
Consol. Court No. 16-00054                                                Page 10




      ORDERED that Hyundai’s motion for reconsideration is DENIED.

                                                      /s/      Mark A. Barnett
                                                                Judge

Dated: April 12, 2019
      New York, New York
